Title: Stephen Cathalan to Thomas Jefferson, 2 May 1818
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


            
              Dear Sir
              Marseilles 2d  of May 1818
            
            Confirming you my here inclosed letter of the 25th April ulto; this is to remit you herewith the invoice of 8 Boxes containing together 192 Bottls old red wine of Bergasse & one Basket Macaroni, I have Shipped on the Ship Fair Trader, Gge Fletcher master, for Alexda to be forwarded to you by the collector of that district, amounting to F 257, 70c   which please to pass on my credit; you will make me remitance when convenient to you.
            
            You will observe by that i Invoice, that I have Shipped also one boxe marked on the top TJSC 9 of 24 Bottles red wine 1814 of Bergasse, which I beg you to divide with your Grand Son, reffering you to what I have mentioned about it in the Said invoice; I will thank you to give me your opinion on that wine after having tasted it. Mr Bergasse has offered me Since it is bottled, 50 bottles of the Said wine for  30 Bottles I would give him in exchange.  it  is a proof how this wine has improved in quality, after having passed the tropick.
            The boxes for wine being made to contain only 12 or 24 Bottles I could not  Send you the exact number of 200 you requested. When I ordered that invoice to Mr Bergasse, in order to Save you the high duty on wine in  bottles imported in the U.S. great deal higher than when imported in cask, I ask’d him one cask of 60 Gallons or 29 to 30 veltes of that wine of 1814 instead of about 200 bottles for you, but he refused it Saying that having but a very Small quantity of that years’ wine remaining unsold in his celar, he could not Sell it in casks, (but only in boxes & bottled) as he did last year to me; even Should I pay it to him at the rate of ƒ 1 ⅌ bottle deducting the cost of bottles,.—  Corks &c. you must observe that I paid him that cask (which produced to me 290 Blles) in May last only F 150. it is true wine has risen much Since & I offered him for Such one ƒ 180 with F 10 more for the doble cask; he added that he was also apprehensive it would not be properly bottled on the Spot of  Consumption &ca which would of course hurt the reputation of  this wine. as you must have a quantity of empty bottles, I intend in my first invoice to Send you one cask of his wine 1817. which is the best year we have Since 10 years for the good quality of wine & you will See after bottled in your celar how it will improve one or two years after, not accounting how much money you will Save in receiving it in Cask.—after having experienced a dryness Since june 1816, in this corner of Europe which threatened to distroy not only the crops of corn, wine, olive &ca but also the vineyard, olive & fig trees, since the 20th Ulto we have at last abundant  & nourishing Showers of rain which have Saved our pending crops with appearance of plantifull one, as well as our vineyard & fruit trees. our Springs exausted begin to run again & the country around Marseilles is beautyfull indeed now
            I have the honor to be very respectfully dear Sir
            
              Your obedient &  very humble Servant
              Stephen Cathalan.
            
          